Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



SECURITY DETECTION SYSTEMS,
INC.,


                                    Appellant,

v.

MANUEL H. GONZALEZ,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-07-00353-CV

Appeal from
 168th District Court

of El Paso County, Texas

(TC # 2006-134)



MEMORANDUM OPINION


	Pending before the Court is Appellant's motion to dismiss its appeal pursuant to
Tex.R.App.P. 42.1(a)(1) because it no longer desires to prosecute the appeal.  Appellee has not
objected to the motion and there is no indication that dismissal would prevent Appellee from seeking
relief to which he would otherwise be entitled.  See Tex.R.App.P. 42.1(a)(1).  We therefore grant
the motion and dismiss the appeal.  Costs are taxed against Appellant.  See Tex.R.App.P. 42.1(d).

March 27, 2008					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.